Not for Publication in West's Federal Reporter
              Citation Limited Pursuant to 1st Cir. Loc. R. 32.3

          United States Court of Appeals
                       For the First Circuit


No. 04-2085

                             UNITED STATES,

                                Appellee,

                                     v.

                    ALEXIS TERREFORT-QUIDGLEY,

                        Defendant, Appellant.


          APPEAL FROM THE UNITED STATES DISTRICT COURT

                 FOR THE DISTRICT OF PUERTO RICO

        [Hon. Juan M. Pérez-Giménez, U.S. District Judge]


                                  Before

                       Selya, Lynch and Lipez,
                           Circuit Judges.



     Alexis Terreforte-Quidgley on brief pro se.
     H.S. Garcia, United States Attorney, and Nelson Perez-Sosa,
Assistant U.S. Attorney, on brief for appellee.



                             March 11, 2005
       Per Curiam.   Alexis Terreforte Quidgley appeals the district

court's denial of his motion to reduce his sentence, pursuant to 18

U.S.C. § 3582(c)(2), based on Amendment 599 to the United States

Sentencing Guidelines.       See U.S.S.G. Supp. App. C, amend. 599

(2002) (amending U.S.S.G. § 2K2.4).              We agree with the district

court's   determination    that    Amendment        599   does   not    apply   to

appellant's sentence.       Appellant's additional arguments, which

appear to be based on U.S.S.G. § 3C1.2 and the Supreme Court's

recent decision in Blakely v. Washington, __ U.S. __, 124 S.Ct.

2531 (2004), were not presented to the district court and are

therefore not properly before us.             See United States v. Martinez-

Martinez, 69 F.3d 1215, 1219 (1st Cir. 1995).                 In any event, we

note   that    appellant   did    not    receive     a    §   3C1.2    sentencing

enhancement.

       Accordingly, we affirm the district court's denial of the

motion for reduction of sentence.             However, in accordance with the

government's request, we remand the case for the limited purpose of

allowing the government to seek dismissal of the charge brought

under 18 U.S.C. § 2113(e), as contemplated in the plea agreement.




                                        -2-